       Case 1:20-cv-01072-LJL Document 12 Filed 05/12/20 Page 1 of 1




Douglas T. Schwarz
Partner                               Application for extension GRANTED. The Initial Pretrial Conference
+1.212.309.6890
douglas.schwarz@morganlewis.com
                                      is RESET to July 1, 2020 at 10:30 a.m. It will proceed telephonically.
                                      Parties are directed to call (888) 251-2909 and use access code
                                      2123101.
May 12, 2020

                                      No further extensions.
Via ECF

The Honorable Lewis J. Liman                          5/12/2020
United States District Court
 For the Southern District of New York
500 Pearl Street
New York, NY 10007

Re:      Gonoude v. Morgan Stanley Smith Barney, LLC, No. 1:20-cv-01072-LJL
         Request to Extend Defendant’s Time to Respond to Complaint

Dear Judge Liman:

We represent defendant Morgan Stanley Smith Barney LLC (“Morgan Stanley”) in the above-
referenced action. Pursuant to Rules 1(A) and I(C) of Your Honor’s Individual Practices in Civil
Cases, we write with the consent of counsel for plaintiff Georgann Gonoude (“Plaintiff”),
respectfully to request that the Court: (a) extend Morgan Stanley’s time to respond to the
Complaint to from May 13, 2020 to June 12, 2020; and, (b) adjourn the Initial Conference
scheduled for June 4, 2020 at 10:00 a.m. to a date and time convenient to the Court that is at
least two weeks after the extended response deadline. This is Morgan Stanley’s second request for
an extension of time to file a response to the Complaint and to adjourn the Initial Conference. The
Court granted Morgan Stanley’s first request. ( See Dkt. No. 10.)

In support of this request, counsel for Morgan Stanley states that the parties are continuing to
engage in discussions about an early resolution of this action. If granted, this extension will permit
the parties to focus on those efforts, rather than on pleadings and litigation. As noted above,
Plaintiff’s counsel consents to this request. If granted, the extension and adjournment will not
affect any other date scheduled in this action.

We thank the Court in advance for its consideration of this request.

Respectfully submitted,
/s/ Douglas T. Schwarz
Douglas T. Schwarz

Attorney for Defendant

cc: All Counsel of Record (via ECF)




                                                    Morgan, Lewis & Bockius    LLP

                                                    101 Park Avenue
                                                    New York, NY 10178-0060            +1.212.309.6000
                                                    United States                      +1.212.309.6001
